Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glenn JR. et al. (US 2012/0058166 A1).
Regarding claims 1-4, 18 and 20, Glenn teaches a consumable single use, dry-to-the-touch and water-insoluble article made from nonwoven web (sheets) materials comprising filaments or fibrous structure of polyester amides, cellulose and the likes; [10, 22, 26-27, 79, 93, 141], as similarly disclosed by applicant; [PgPub; 2, 125, 48], washing machine-added, dryer added consumable and hair care active material; [52-54, 114, 414, 428, claim 3].  It should be noted that that the article of Glenn is identical to the instantly claimed one, wherein its figures 3-4 corresponds to instant article’s figures 1 and 2; [Pg.Pub; page 3].  Furthermore, the article of Glenn comprises aperture; [412].  The water content test method (claim 20) indicates the amount of water in the range of more than 0% to about 20%; [91].  Glenn’s article is not wet.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn JR. et al. (US 2012/0058166 A1), as applied to claim 1, and further in view of Glenn JR. et al. (US 2012/00210 26 A1).
Regarding claims 5-12 and 19, Glenn teaches the consumable, single use article comprises fibrous elements comprising active agents such shampoo, fabric softening agent; [52, 254], fatty alcohol, fatty acid and quaternary ammonium compounds; [50, 166, 245], surfactants as surface care active agents; [53], dishwashing active agents; [63],, and fibrous structures entangled (claim 6) among others in the article; [94].  Regarding (claims 9 and 11) the ratios of fatty alcohol/quaternary ammonium and fatty acid/quaternary ammonium compounds ratios it is noted that in view of Glenn’s teaching of ratio of water-insoluble article/active ingredients, from 1.85 to 0.5, it is obvious that the selection of claimed amounts is an obvious matter which depends of articles intended applications under a given application.  This is an experimental laboratory routine and does not impart patentability.  Note that (claim 19) the basis weight of (gr/m2) the claimed article is, mainly, dependent on the amounts of active agents that are added to the article for the purpose of laundry or dish washing, drying and else, which is matter of intended design for intended application and thus obviously subjected to variation and adjustment(s).
	Regarding claims 5, 15-17, Glenn does not teach the instantly claimed article density and Free Melt Flow value and lamellar structure response. However, the analogous art of  “Glenn-026” teaches a similar article with the density in the range of 0.01-0.6 gr/cm3 ; [28]. At the time, before the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to choose the instantly claimed density with the motivation of obtaining a desired article for containing the active agents for its application.  
Furthermore, The Office realizes that all the claimed effects or physical properties (Free Melt Flow value and lamellar structure response,.etc.) are not positively stated by the reference.  However, the reference teaches all of the claimed article material (as stated above) used in the construct of the sheet, and the original specification specifies that the properties arise from a combination of specific ingredients or process step and that it is rendered obvious by the applied art.  Therefore, the claimed effects and physical properties, i.e. Free Melt Flow value and lamellar structure response, would expectedly (and experimentally) be achieved by a composition with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be presented to support applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients.
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) [see MPEP 2112.01].
	Regarding claims 13-14, Glenn teaches auxiliary ingredients such as silica and clay (structurant; Pg.Pub; 258); [51, 245], and active agent such as chelating agent; [92].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,975,340 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because;
Claims 1-2 and 5 correspond to claim 1 of 340 B2, as they are not identical but are actually the same (overlapped) in scope.  The only different is the instant limitation of :dry-to-the-touch” which is construed to include in claim 1 of 340 B2 due to absence any evidence to the contrary.  The 340 B2 is not a wet article.
Claim 4 corresponds to claim 8 of 340 B2 with similar scope.
	Claims 6-8 correspond to claims 2-4 of 340 B2 that are of similar scope.
	Claims 9-14 correspond to claims 5-8 and 10-11 of 340 B2 that are of similar scope.
Claims 15-20 correspond to claims 12-17 of 340 B2 that are of similar scope.

                                   Relevant art cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.A./
Examiner, Art Unit 1767
2022/09/26

/LIAM J HEINCER/Primary Examiner, Art Unit 1767